                            Case 4:21-cv-00165-CLR Document 13 Filed 08/17/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  RAYMOND EDWARDS,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 4:21-165

                  JAY ALSTON and
                  RYAN S. RAINS,

                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of August 17, 2021, this case is DISMISSED without

                    prejudice, for plaintiff's failure to provide the Court with an updated address and failure to prosecute

                    this action. This civil action stands CLOSED.




           08/17/2021                                                          John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
